United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Phyllis, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-675
Issued: June 24, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 3, 2014 appellant, through her attorney, filed a timely appeal of a
November 20, 2013 Office of Workers’ Compensation Programs’ (OWCP) merit decision.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a traumatic injury
in the performance of duty on April 16, 2013, as alleged.
FACTUAL HISTORY
On April 17, 2013 appellant, then a 51-year-old postmaster, filed a traumatic injury claim
alleging that on April 16, 2013 she picked up a tub of flats and experienced pain in her right

1

5 U.S.C. § 8101 et seq.

thumb. The employing establishment provided appellant with an authorization for examination
or treatment, Form CA-16.
OWCP requested additional factual and medical evidence in a letter dated April 19, 2013.
Dr. Anbu K. Nadar, a Board-certified orthopedic surgeon, completed a form report on May 13,
2013 and diagnosed sprained right thumb. He indicated that appellant provided a history of
injuring her right thumb at work and indicated with a checkmark “yes” that her condition was
caused or aggravated by an employment activity.
By decision dated May 22, 2013, OWCP denied appellant’s claim on the grounds that she
failed to establish a causal relationship between her accepted employment incident and her
diagnosed right thumb strain.
Appellant requested a review of the written record on June 6, 2013 by an OWCP hearing
representative. Dr. Nadar completed a report on June 4, 2013 and stated that he examined
appellant on April 16, 2013 for a work-related injury. He stated that appellant picked up a tub of
magazines weighing 10 to 15 pounds and hurt her right thumb. Dr. Nadar reported that appellant
stated that it felt like her thumb popped and she experienced pain and swelling. He treated
appellant for a sprain of the right thumb. Dr. Nadar stated, “It [i]s my opinion her current
symptoms to her right thumb are causally related to the work-related injury of April 16, 2013.”
Appellant submitted a narrative statement asserting that on April 16, 2013 she reached to
pick up a tub of flats including magazines and felt a severe pain in her right thumb causing her to
drop the tub. Her thumb began to swell and the pain worsened. Appellant sought treatment from
Dr. Nadar and returned to work on July 12, 2013 with continued thumb pain and swelling.
By decision dated November 20, 2013, an OWCP hearing representative found that
appellant had established that she lifted a tub of mail on April 16, 2013 and felt pain in her right
thumb. He further found that the medical evidence was not sufficient to establish that any
diagnosed condition was causally related to this incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
including the fact that the individual is an “employee of the United States” within the meaning of
FECA and that the claim was timely filed within the applicable time limitation period of FECA,
that an injury was sustained in the performance of duty as alleged and that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.3 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated upon a traumatic injury or an occupational disease.4
2

5 U.S.C. §§ 8101-8193.

3

Kathryn Haggerty, 45 ECAB 383, 388 (1994); Elaine Pendleton, 41 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

2

OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”5 To determine
whether a federal employee has sustained a traumatic injury in the performance of duty, it must
first be determined whether a “fact of injury” has been established. First the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.6 Second, the employee must submit
sufficient evidence, generally only in the form a medical evidence, to establish that the
employment incident caused a personal injury.7 A medical report is of limited probative value
on a given medical question if it is unsupported by medical rationale.8 Medical rationale
includes a physician’s detailed opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment activity. The
opinion of the physician must be based on a complete factual and medical background of the
claim, must be one of reasonable medical certainty, and must be supported by medical reasoning
explaining the nature of the relationship between the diagnosed condition and specific
employment activity or factors identified by the claimant.9
ANALYSIS
Appellant filed a traumatic injury claim alleging that on April 16, 2013 she injured her
right thumb lifting a tub of mail. She has submitted sufficient factual evidence to establish that
the employment incident occurred as alleged. Appellant also submitted medical evidence from
Dr. Nadar diagnosing a right thumb strain. However, the Board finds that Dr. Nadar’s reports
are not sufficiently detailed and well-reasoned to establish a causal relationship between
appellant’s diagnosed condition and her employment incident.
Dr. Nadar completed a form report on May 13, 2013 and diagnosed sprained right thumb.
He noted that appellant provided a history of injuring her right thumb at work. In response to the
question of whether her diagnosed condition was due to her employment, Dr. Nadar placed a
check mark “yes.” The Board has held that an opinion on causal relationship which consists only
of a physician checking “yes” to a medical form report question on whether the claimant’s
condition was related to the employment given is of little probative value. Without any
explanation or rationale for the conclusion reached, such report is insufficient to establish causal
relationship.10 Dr. Nadar did not provide any explanation for his opinion and this opinion is not

5

20 C.F.R. § 10.5(ee).

6

John J. Carlone, 41 ECAB 354 (1989).

7

J.Z., 58 ECAB 529 (2007).

8

T.F., 58 ECAB 128 (2006).

9

A.D., 58 ECAB 149 (2006).

10

Lucrecia M. Nielson, 41 ECAB 583, 594 (1991).

3

sufficient to establish a causal relationship between appellant’s diagnosed right thumb sprain and
her employment incident.
Following OWCP’s denial of her claim, appellant submitted additional medical evidence
from Dr. Nadar, dated June 4, 2013, who stated that he examined her on April 16, 2013 for a
work-related injury and that she picked up a tub of magazines weighing 10 to 15 pounds
resulting in pain in her right thumb. Dr. Nadar diagnosed sprain of the right thumb. He stated,
“It [i]s my opinion her current symptoms to her right thumb are causally related to the workrelated injury of April 16, 2013.” While Dr. Nadar provided a clear opinion that he believed that
appellant’s right thumb condition was due to her accepted employment incident, he failed to
provide the necessary medical reasoning explaining how the lifting incident resulted in a thumb
sprain. As he did not provide a detailed explanation of how lifting a tub of mail could result in
appellant’s right thumb sprain, his report is not sufficient to meet appellant’s burden of proof.11
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not submitted the necessary medical opinion evidence
to establish that she sustained a traumatic injury in the performance of duty on April 16, 2013, as
alleged.

11

Where an employing establishment properly executes a Form CA-16, which authorizes medical treatment as a
result of an employee’s claim for an employment-related claim, it creates a contractual obligation to pay for the cost
of the treatment regardless of the action taken on the claim. Tracey P. Spillane, 54 ECAB 608 (2003).

4

ORDER
IT IS HEREBY ORDERED THAT the November 20, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 24, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

